Citation Nr: 1101005	
Decision Date: 01/10/11    Archive Date: 01/20/11

DOCKET NO.  09-13 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a stomach disability, to 
include as due to an undiagnosed illness.



REPRESENTATION

Appellant represented by:	Arkansas Department of Veterans 
Affairs



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel




INTRODUCTION

The Veteran served on active duty from July 1988 to July 1992.  
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The Veteran was originally scheduled for a video conference 
hearing before the Board on April 22, 2010.  The Veteran 
submitted a request to reschedule his hearing that was received 
at the RO on April 23, 2010.  The request was faxed to the Board 
on April 24, 2010.  The Board granted the Veteran's motion to 
reschedule his hearing and he was notified of this action by a 
letter from the Board dated May 3, 2010.  The letter advised the 
Veteran that he would be notified by the RO of his new hearing 
date.

A review of the claims folder does not reveal evidence of a 
notice letter to advise the Veteran of the new hearing date that 
was established, September 15, 2010.  Entries in the Board's 
Veterans Appeals Control and Locator System show that the Veteran 
failed to report for his rescheduled hearing before the Board on 
September 15, 2010.  

In addition, the Veteran had changed his representative prior to 
the first scheduled hearing.  The Veteran requested that his 
claims folder be returned to the RO to review it with his 
representative to prepare for the hearing.  There is no evidence 
that the claims folder was transferred to the RO as requested.


In light of the lack of evidence to confirm that the Veteran 
received notice of his rescheduled hearing and that his claims 
folder was not transferred to the RO to review the claims folder 
prior to the rescheduled hearing date, a remand is required.

The RO must reschedule the Veteran's video hearing.  The RO must 
also ensure that documentation of the notice is included in the 
claims folder.  The Veteran and his representative must be given 
the opportunity to review the claims folder prior to the 
rescheduled hearing date.  Finally, the claims folder must be 
returned to the Board in a timely manner prior to the actual 
hearing date.  

Accordingly, the case is remanded for the following actions:

1.  The Veteran and his representative 
must be given an opportunity to 
prepare for the rescheduled video 
conference hearing, to include review 
of the claims folder.  The claims 
folder must be returned to the Board 
in advance of the scheduled hearing.  

2.  The Veteran must be scheduled for 
a video conference hearing at the RO 
with the Board sitting in Washington 
D.C.  Notice of the hearing date must 
be provided to the Veteran with a copy 
of such notice included in the claims 
folder.

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


